UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1610


HEPHZIBAH BATES, a/k/a Hattie Tea Jenkins Bates,

                 Plaintiff - Appellant,

            v.

THE FEDERAL RESERVE BANK OF RICHMOND,

                 Defendant – Appellee,



                             No. 15-1611


HEPHZIBAH BATES,

                 Plaintiff - Appellant,

            v.

LISA HICKS THOMAS,

                 Defendant – Appellee,



                             No. 15-1612


HEPHZIBAH BATES,

                 Plaintiff - Appellant,

            v.

CBS NEWS,
               Defendant – Appellee,



                           No. 15-1613


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

VIRGINIA STATE POLICE DEPARTMENT,

               Defendant – Appellee,



                           No. 15-1614


HEPHZIBAH BATES,

               Plaintiff - Appellant,

          v.

JOEY JENKINS, III,

               Defendant – Appellee,



                           No. 15-1615


HEPHZIBAH BATES, a/k/a Hattie Bates,

               Plaintiff - Appellant,

          v.

LACEY   NUNLEY,   P.A.,   Deputy   General   Counsel,   Legal
Department, The Federal Bank of Richmond,

               Defendant – Appellee,

                                2
                               No. 15-1616


HEPHZIBAH BATES, a/k/a Hattie Bates,

                Plaintiff - Appellant,

          v.

LACEY NUNLEY,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:14-cv-00320-REP; 3:14-cv-00164-REP; 3:14-cv-
00165-REP; 3:14-cv-00193-REP; 3:14-cv-00322-REP; 3:14-cv-00380-
REP; 3:14-cv-00381-REP)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hephzibah Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                    3
PER CURIAM:

     Hephzibah       Bates     appeals       the   district       court’s     orders

dismissing her complaints in her consolidated civil suits as

frivolous and entering a prefiling injunction preventing Bates

from filing further complaints related to the issues raised in

the instant complaints.         We have reviewed the record and find no

reversible    error.        Accordingly,      we   deny   leave    to   proceed   in

forma pauperis and dismiss the appeals for the reasons stated by

the district court.         See Bates v. Fed. Reserve Bank of Richmond,

3:14-cv-00320-REP (E.D. Va. May 15, 2015); see also Cromer v.

Kraft Foods N. Amer., Inc., 390 F.3d 812, 817 (4th Cir. 2004)

(setting forth standard of review of prefiling injunction).                       We

dispense     with    oral    argument    because         the    facts   and   legal

contentions    are   adequately     presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         DISMISSED




                                         4